NO. 07-12-0135-CR
                               NO. 07-12-0136-CR
                               NO. 07-12-0137-CR
                               NO. 07-12-0138-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                 AT AMARILLO 
                                       
                                    PANEL B
                                       
                                JANUARY 3, 2013
                      ___________________________________
                                       
                               RICARDO CAVAZOS, 
                                       
                                   Appellant
                                       
                                      V.
                                       
                             THE STATE OF TEXAS, 
                                       
                                						Appellee
                      ___________________________________
                                       
               FROM THE 251ST DISTRICT COURT OF POTTER COUNTY; 
                                       
              NOS. 51,006-C, 51,007-C, 51,008-C, & 51,009-C; 
                       HON. PATRICK A. PIRTLE, PRESIDING
                      __________________________________

                              Memorandum Opinion 
                      __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Appellant, Ricardo Cavazos, appeals his four convictions that occurred in 2006.  The Court of Criminal Appeals granted him an out-of-time appeal in all four cases.  Through a single issue, he contends that the trial court erred by requiring him to pay $1,225.00 in attorney's fees in trial court cause number 51,006-C.  The State agrees and requests that we delete the award of attorney's fees in the amount of $1,225.00.  
	Based on appellant's brief and the State's response, we consider and sustain the sole issue presented as to trial court cause number 51,006-C, appellate cause number 07-12-00135-CR, modify the trial court's judgment by deleting from it the assessment of prior court-appointed attorney's fees in the amount of $1,225.00 against appellant, and affirm the trial court's judgment of conviction in cause number 51,006-C as modified.  As to the judgments in trial court cause numbers 51,007-C, 51-008-C, and 51,009-C, we note that no attorney's fees were awarded.  Therefore, we affirm those judgments.
	Accordingly, we affirm the trial court's judgment in 51,006-C as modified and affirm the trial court's judgments in 51,007-C, 51,008-C, and 51,009-C.

						Brian Quinn
						Chief Justice
Do not publish.